DETAILED ACTION
Formal Matters
Claims 1-3 are pending and under examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments on the Arrangement of the Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Although applicant may rearrange paragraphs of the specification and make minor corrections in grammar and spelling of words, applicant may not add new matter to the specification.  

Specification and Drawings
The amendments filed 9/28/2019 toward the specification and drawings have been considered and do not add new matter to the specification and drawings filed on 8/31/2019.   Applicant did refer to figure 5 in the misplaced brief description presented in the drawings in the drawings from 8/31/2019 while figure 3 from the drawings in both 8/31/2019 and 9/28/2019 points out a different view that points out items 7, 8 and 9 (the only items noted in the view noted for figure 5).  Since figure 5 in the drawings from 9/28/2019 has description originating from the drawings and brief descriptions filed on 8/31/2019, the figure is supported.  

Specification Objection
	The specification misspells the word “gludehyde”, which is supposed to be spelled as “glutaraldehyde”.  

Claim Objection
	Claims 1 and 3 are objected to for containing multiple sentences with multiple periods.  A claim is only allowed to have one period at the end of the claim.  Applicant may rewrite each of these claims in single “sentence” form with one period.  Alternatively, if different sentences provide different limitations, they may be broken off into other dependent claims (dependent on claim 1 for example).   

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 contain the trademark/trade name Revi-Aid TM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the bandage of applicant’s invention and, accordingly, the identification/description is indefinite.  Stating the Trademark name does not provide all the components of the bandage within the claim itself.  The claim is read for the components, structure and functional language that are in the claim.  A possible way to rewrite claim 1 is “A bandage comprising sterile gauze and dried Tilapia fish skin which contains collagen to accelerate healing of skin wounds or flesh wounds.”
Claim 2 recites the limitation "This type of bandage.." in the claim where the claim has no dependence to a claim with the phrase “A type of bandage..”.  There is insufficient antecedent basis for this limitation in the claim.  Note this claim does not say it is dependent to claim 1 as with the recitation of “The bandage of claim 1, wherein….”.  
Claim 2 recites the limitations "the open wound" and “the burned patients” in the claim without a previous recitation of “an open wound” and “a burned patient”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is indefinite for the phrase “larger comparing to traditional medical dressing bandages” as there are various sizes of bandages in the art without there being a particular standard.  If the prior art teaches a bandage, it will meet the limitation of the claim as it has potential to be larger than at least some bandages.  A possible way to rewrite claim 2 considering each of the 112(b) rejections toward claim 2 would be “The bandage according to claim 1, wherein the bandage is a size that covers an open wound on a burn patient.”
Claim 3 is indefinite for the recitation of “That will preserve the sterile stage and dried stage for the fish skin until it is removed and ready-to-use…” as it is unclear what “that” and “it” is referring to in this recitation.  These may be referring to the combination of the adhesive strip and the non-stick plastic coating paper along with the sterile gauze layer in the sentence before, only the adhesive strip, only the non-stick plastic coating or only the gauze layer.  The lack of clarity may come from the claim being divided into separate sentences and provided with language like “that” and “it” that don’t necessarily point to something particularly.  For the purpose of compact prosecution, the examiner will consider that any of the three items (the adhesive strip, the non-stick plastic coating paper, or the sterile gauze layer) or their combination will be able to preserve the sterile and dried stage of the fish skin until removed for use.  
Claim 3 recites the limitation "The adhesive strip and the non-stick plastic coating paper" in the claim where the claim has no previous recitation of “An adhesive strip and a non-stick plastic coating paper”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "The adhesive strip and the non-stick plastic coating paper" in the claim where the claim has no previous recitation of “An adhesive strip and a non-stick plastic coating paper”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the sterile gauze layer" in the claim where the claim has no previous recitation of “A sterile gauze layer”.  There is insufficient antecedent basis for this limitation in the claim. Note that this claim is not dependent on claim 1. 
Claim 3 recites the limitation "the dried tissue fish skin" in the claim where the claim has no previous recitation of “A dried tissue fish skin”.  There is insufficient antecedent basis for this limitation in the claim. Note that this claim is not dependent on claim 1. 
Claim 3 recites the limitation "the purpose of the Revi-Aid TM" in the claim where the claim has no previous recitation of “a purpose of Revi-Aid TM”.  There is insufficient antecedent basis for this limitation in the claim. Note that this claim is not dependent on claim 1.  Again, note that Revi-Aid TM is a trademark name so this would also require change.
Claim 3 recites the limitation "the open wounds or skin injuries" in the claim where the claim has no previous recitation of “open wounds or skin injuries”.  There is insufficient antecedent basis for this limitation in the claim.  One way applicant may rewrite claim 3 is “A bandage according to claim 1, further comprising an adhesive strip and a non-stick plastic coating paper, wherein the adhesive strip and the non-stick plastic coating paper along with the sterile gauze protects the dried tilapia fish skin from exposure to air until ready for use in applying the tilapia fish skin surface of the bandage to an open wound or a skin injury.”
Note the suggestions for claims above are suggestions for the claims to overcome 112(b) issues and objections, and may not necessarily overcome prior art rejections as presented below.  As each claim does not present a dependency to another, they will each be considered independently.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hupka GB 199779 (1923).  
Note claim 2 does not have dependence to claim 1, and thus, is examined based on elements it contains which are “bandage” and “created to intentionally cover the open wound”.  A bandage is an item that binds and covers a wound and so any device capable of this can be considered a bandage.  As noted above, since prior art medical bandages are of different sizes, the comparison in claim 2 could have various meanings and is indefinite.  A teaching of a product that is capable of covering an open would of any type meets the limitation.  
Hupka provides for a wig product with a layer 2 of silky gauze and a layer 3 of fish skin (column 2 on page 1, column 2 on page 2 and the drawing).  A layer 4 also is a silk gauze or other suitable backing (column 2 on page 1 and drawing).  In layer 3, it is mentioned to have a sticky substance with scent where sticky surface is adhesive (column 2 on page 1, note it is called adhesive in column 2 of page 2, also see page 3).  A wig covers and binds to the head, and thus, is capable of covering a head wound with the fish skin touching the surface of the head.  Note that being able to cover an open wound is an intended use for the product.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson US 20110244054 and Sawyer US 20060155235.  
Sigurjonsson teaches a scaffold material with decellularized fish skin (abstract and claim 1 of Sigurjonsson) for care of wounds and tissue healing (hemostasis).  Sigurjonsson teaches that the scaffold material can be used to enhance a healing product like a bandage or wound dressing (paragraph 39 and claim 4 of Sigurjonsson).  Sigurjonsson teaches the collagen is preserved in the fish skin (paragraph 13) as well as lipids (claim 3 of Sigurjonsson).  Sigurjonsson teaches sterile (paragraph 29).  Sigurjonsson teaches lyophilized fish skin (dried) (paragraphs 26 and 29).  Sigurjonsson teaches various wounds suitable for coverage with the material (paragraph 37).  Thus, many sizes are considered including larger sizes.  Sigurjonsson allows for many types of fish as the source (paragraph 11).  
Sigurjonsson does not teach the gauze, an adhesive strip and a non-stick plastic coating paper that can be removed before use.  
Sawyer teaches a bandage with a flexible backing element, a hemostatic substance, and a flexible film element (abstract).  Sawyer teaches the backing element (which can be gauze, claim 5 of Sawyer) can include adhesive substance and thus be an adhesive strip (paragraph 24, also paragraph 31 that is a seal with adhesive substance).  See figure 1 for structure (backing is 1, hemostatic substance (substance for healing is 3, film element is 4, pull tab region is 5, pressure seal is 6).  Sawyer provides the film element includes plastic (claims 18 and 19 of Sawyer).  Paragraphs 26-31 provide for the structures in figure 1.  Sawyer sees the pulling of the film element from the hemostatic substance so that the hemostatic substance can come into contact with the wound (claim 26 of Sawyer), which is item 7 in figure 1.  Sawyer provides for sterilization of all components (paragraph 33).  
A combination of the elements surrounding the fish skin/collagen hemostatic material will be seen as able to preserve the fish skin/collagen material.
One of ordinary skill in the art at the time of instant filing would consider replacing or supplementing the hemostatic powder layer of Sawyer with the lyophilized/dried decellularized fish skin of Sigurjonsson as Sigurjonsson’s fish skin is seen as useful for tissue healing/hemostasis.  There would have been a reasonable expectation of success in creating a sterile bandage having a skin healing dried fish skin layer, sterile gauze layer, and plastic film layer coated/stuck on pull-tab by the combined teachings of Sigurjonsson and Sawyer with the expectation of a hemostatic bandage for wound care.  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson US 20110244054, Sawyer US 20060155235 and Turley (Scientific American, Fish Skin Bandages Help Heal Wounds, February 18, 2015).  
Claim 1 notes that the fish skin is specifically Tilapia, which plainly means it is exactly from tilapia.
Sigurjonsson and Sawyer teaches the claims as discussed above including a gauze layer and a dried fish skin layer having collagen in a bandage for wound healing.  The items are taught to be sterilized by Sawyer. 
Sigurjonsson and Sawyer do not teach tilapia as the fish.
Turley teaches fish skin to speed up wound healing as it is a source of collagen and teaches the fish as tilapia (an abundant starting material).  
One of ordinary skill in the art at the time of instant filing would utilize tilapia of Turley as the fish skins for a bandage taught by Sigurjonsson and Sawyer as the fish are plentiful for use and seen as useful for wound healing purposes.  Thus, there is a reasonable expectation of success in producing the claimed bandage.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sigurjonsson US 20110244054, Sawyer US 20060155235 and Johns US4513739.  
Note claim 3 does not define the type of fish used.
Sigurjonsson and Sawyer teaches the claims as discussed above and the elements of claim 3 as discussed above in the rejection over these references.
Sigurjonsson and Sawyer does not teach the non-stick plastic coating paper, however, Sawyer does teach a plastic film attached/coated on a pull-tab material.  It is not taught by Sawyer what the pull-tab material is made of.
Johns teaches a release layer (can be pulled off the bandage) that is made up of any sheet material such as paper, polyethylene or polypropylene (column 3).  
Thus, one of ordinary skill in the art at the time of instant filing would have utilized paper as a suitable pull-tab/release material for a bandage by the teachings of Johns and in doing so would create the non-stick plastic coating paper for the bandage motivated by Sigurjonsson and Sawyer with a reasonable expectation of success. 

Advisory Notice
	Applicant may contact examiner Mark Stevens at 571-270-7080 to discuss the claims and how to proceed if applicant desires to have a discussion.  

Conclusion
No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613